PER CURIAM:
Appellant Colin Bruley appeals from the district court’s December 8, 2009 order granting final summary judgment to the defendant in this wrongful termination lawsuit. At issue in this case is whether Florida law permits a public policy excep*492tion to at-will employment to protect the right of employees to carry weapons for rescue or self-defense. The district court held that Florida does not recognize a common law cause of action for wrongful discharge. DeMarco v. Publix Super Markets, Inc., 360 So.2d 134, 136 (Fla.Ct.App.1978), aff'd mem. DeMarco v. Publix Super Markets, Inc., 384 So.2d 1253, 1254 (Fla.1980); Hartley v. Ocean Reef Club, Inc., 476 So.2d 1327, 1330 (Fla.Dist.Ct.App.1985).
After thorough review, we affirm on the basis of the district court’s well-reasoned order granting summary judgment to the defendants.
AFFIRMED.